EXHIBIT 10.20 AMENDMENT DATED DECEMBER 31, 2008 TO LETTER AGREEMENT DATED JUNE
12, 2001 BY AND BETWEEN GETTY REALTY CORP. AND THOMAS J. STIRNWEIS REGARDING
COMPENSATION UPON CHANGE OF CONTROL. (SEE EXHIBIT 10.7).

 

GETTY REALTY CORP. LETTERHEAD

December 31, 2008

Mr. Thomas J. Stirnweis

Getty Realty Corp.

125 Jericho Turnpike

Jericho, New York 11753

Dear Tom:

This letter (“Letter Agreement”) confirms our agreement concerning revisions to
your rights under that certain letter agreement between you and Getty Realty
Corp., a Maryland corporation (the “Company”), dated June 12, 2001 (the “Change
of Control Agreement”), in order to comply with section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), which governs nonqualified
deferred compensation arrangements. The Company and you agree that the terms of
the Change of Control Agreement are hereby amended, effective as of January 1,
2009, in the following regards:

1.         The definition of “Guaranteed Benefits” in the second paragraph of
the Change of Control Agreement is hereby removed.

2.         The third paragraph of the Change of Control Agreement is hereby
amended in its entirety to read as follows (revisions are marked):

“The Company reserves the right to terminate your employment at any time with or
without Cause (as defined below). Upon the first to occur of (i) termination of
your employment by the Company other than for Cause, (ii) termination of your
employment by the Company or its successor (but not by you) following a Change,
(as defined below), or (iii) termination of your employment by the Company or by
you following assignment of materially different (as defined below) employment
by the Company (each an “Event”), you shall be entitled to receive severance
compensation for a period of 12 months following the date of such Event, in an
amount equal to (x) your Guaranteed Salary and Guaranteed Benefits minus (y) any
amount of similar compensation you may receive from any other employer during
such period. The amount of severance compensation payable pursuant to the
immediately preceding sentence shall be paid monthly, in accordance with the
Company’s regular payroll schedule for senior executives, with respect to the
portion thereof that is attributable to your base salary and the balance of the
severance compensation payable pursuant to the immediately preceding sentence
shall be paid in a single sum payment, as soon as calculation of the amount
payable is administratively practicable, within the first calendar year after
the calendar year in which your termination of employment occurs. If after a
Change the surviving entity (or one of the surviving entities in the case of a
substantial structural change) continues to compensate you but at a total salary
less than the Guaranteed Salary and/or provide any benefit which is a part of
the Guaranteed Benefits at less than the Guaranteed Benefit level, the Company
shall pay, in accordance with the Company’s regular payroll schedule for senior
executives, and/or provide to you, the difference between the Guaranteed Salary
and Guaranteed Benefits and such lower salary or lesser benefits. If you are
terminated without Cause by the successor entity, the Company will continue to
be obligated to pay, and provide, the Guaranteed Salary; provided however, that
you shall use your best


--------------------------------------------------------------------------------



efforts to obtain other comparable employment and further provided that, if you
obtain any other employment, the amounts of Guaranteed Salary shall be reduced
by the amounts you receive from the new employer. If your employment is
terminated under the circumstances described in this paragraph or your
employment continues with the surviving entity after a Change (or with one of
the surviving entities in the case of a substantial structural change), and as a
result of such terminated or continued employment you suffer a loss or reduction
in healthcare benefits, including but not limited to medical and dental
benefits, the Company shall pay the full cost of continuation coverage for you
and your eligible dependents under a group health plan provided pursuant to the
Consolidated Budget Reconciliation Act of 1984 (COBRA) or any similar
continuation coverage requirement under New York state law, or in the absence of
such group health plan the cost of individual medical coverage obtained by you
and/or your eligible dependents, for 12 months.”

3.         The definition of “Change” set forth in the fourth paragraph of the
Change of Control Agreement is hereby amended to read as follows (revisions are
marked):

“The term “Change” means a transaction pursuant to which (i) all or
substantially all of the assets of Getty Realty Corp. (“Realty”) are sold or
leased to any person, persons or related group of persons other than an
affiliate or affiliates of Realty (a “third party”); provided that such assets
have a total gross fair market value (determined without regard to any
liabilities associated with such assets) of 70% or more of the total gross fair
market value of all of the assets of the Company immediately before such
transaction, (ii) ownership of 50% or more of the total voting power of the
capital stock the Company outstanding capital stock (or equity equivalents) of
Realty is acquired by a third party; or (iii) Realty is merged or consolidated
with another entity with the effect that after such merger or consolidation more
than 50% or more of the voting equity of the surviving entity is owned by a
third party; or (iv) Realty is substantially structurally changed whereby the
business and/or the assets are divided into two or more separate entities and
the present Realty controlling shareholder interests are (a) substantially
reduced in Realty or (b) materially non-existent in the new entity or entities.”

4.         The following paragraphs are added at the end of the Change of
Control Agreement to read as follows:

“This Agreement is intended to comply with, or otherwise be exempt from, Code
section 409A. The Company will undertake to administer, interpret, and construe
the terms of this Agreement in a manner that does not result in the imposition
on you of any additional tax, penalty, or interest under Code section 409A. If
in implementing this Agreement, and by no fault of you, this Agreement fails to
meet the requirements of paragraphs (2), (3) or (4) of Section 409A(a) of the
Code, the Company shall reimburse you for interest and additional tax payable
with respect to previously deferred compensation under this Agreement as
provided in Section 409A(a)(1)(B) of the Code incurred by you including a tax
“gross-up” on such reimbursement. Any such reimbursement and tax gross-up
payment shall be calculated in good faith by the Company and shall be paid by
the end of the taxable year next following your taxable year in which the
related taxes are remitted to the taxing authority.

2

--------------------------------------------------------------------------------



With respect to any reimbursement of healthcare expenses of, or any provision of
in-kind benefits to, you or your eligible dependents, as specified under this
Agreement, such reimbursement of expenses or provision of in-kind benefits shall
be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year; (2) the reimbursement of an
eligible expense shall be made no later than the end of the year after the year
in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

For purposes of Code section 409A, the right to a series of installment payments
under the terms of this Agreement are to be treated as a right to a series of
separate payments. “Termination of employment,” or words of similar import, as
used in this Agreement mean, for purposes of any payments that are payments of
deferred compensation subject to Code section 409A, your “separation from
service” as defined in Code section 409A. Notwithstanding anything in this
Agreement to the contrary, if a payment obligation under the terms of this
Agreement arises on account of your separation from service while you are a
“specified employee” (as defined under Code section 409A and determined in good
faith by the Company’s Compensation Committee), any payment of “deferred
compensation” (as defined under Treasury regulation section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury regulation sections
1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six months
after such separation from service will accrue with interest and will be paid
within 15 days after the end of the six-month period beginning on the date of
your separation from service or, if earlier, within 15 days after the
appointment of the personal representative or executor of your estate following
your death. For purposes of the preceding sentence, interest accrues at the
prime rate of interest published in the northeast edition of The Wall Street
Journal on the date of your separation from service.”

In all other respects, the Change of Control Agreement continues in full force
and effect.

Please indicate your acceptance of the changes to the terms of the Change of
Control Agreement by signing in the space provided below and returning it to my
attention, retaining a copy for your files.

Sincerely,

 

 

By:

/s/ Leo Liebowitz

 

--------------------------------------------------------------------------------

Leo Liebowitz
Chief Executive Officer

Accepted and Agreed To:


 

 

/s/ Thomas J. Stirnweis

                    Date: December 31, 2008

--------------------------------------------------------------------------------

 

Thomas J. Stirnweis

 

3

--------------------------------------------------------------------------------